IN THE SUPREME COURT OF PENNSYLVANIA



 IN RE:                           :                 No. 522
                                  :
 AMENDMENT OF RULE 1910 OF THE    :                 JUDICIAL ADMINISTRATION DOCKET
 RULES OF JUDICIAL ADMINISTRATION :



                                            ORDER


 PER CURIAM

      AND NOW, this 8th day of October, 2019, it is Ordered pursuant to Article V,
Section 10 of the Constitution of Pennsylvania that Rule 1910 of the Rules of Judicial
Administration is amended in the attached form.

       To the extent that notice of proposed rulemaking would otherwise be required by
Pa.R.J.A. No. 103, the immediate promulgation of the amendment is found to be in the
interest of efficient administration.

     This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and the
amendments shall be effective on January 1, 2020.

Additions are bolded and are underlined.
Deletions are bolded and are [bracketed].